Citation Nr: 0731100	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to an increased evaluation for onychomycosis 
of the toenails, tinea pedis, tinea cruris, and tinea 
corporis, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Entitlement to service connection for bilateral bone 
spurs of the heels.

7.  Entitlement to service connection for nephrolithiasis 
(kidney stones).

8.  Entitlement to service connection for an enlarged heart.

9.  Entitlement to service connection for obesity.

10.  Entitlement to service connection for a right knee 
disorder.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee sprain.

13.  Entitlement to service connection for a right knee 
disorder.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disability is the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The appellant served on active duty from June 1965 to 
December 1976.  He also had subsequent service with the Texas 
Army National Guard from April 1981 to April 1990, which 
included periods of active and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied claims of entitlement to increased ratings for 
bilateral hearing loss and hemorrhoids, and denied claims of 
service connection for a right knee condition.  The RO also 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a left 
knee sprain.

This matter also comes to the Board on appeal from a November 
2004 rating decision of the RO in Waco, which denied service 
connection for carpal tunnel syndrome of both wrists, bone 
spurs in both heels, an enlarged heart, hypertension, kidney 
stones, and obesity.  The RO also granted an increased rating 
of 10 percent for onychomycosis of the toenails, tinea pedis, 
tinea cruris, and tinea corporis.  The appellant subsequently 
disagreed with the disability rating assigned for these skin 
disorders.

The issues of entitlement to an increased rating for a skin 
disability; entitlement to service connection for bilateral 
carpel tunnel syndrome, bilateral bone spurs, an enlarged 
heart, obesity, and a right knee disability; and whether new 
and material evidence has been received to reopen a claim of 
service connection for hypertension, are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The service-connected bilateral hearing loss is 
manifested by Level I hearing in the right ear and Level II 
hearing in the left ear.

2.  The service-connected hemorrhoids are principally 
manifested by subjective complaints of rectal bleeding, and 
objective findings of internal and external hemorrhoid tags; 
but no objective evidence of large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue or persistent 
bleeding, secondary anemia or fissures.

3.  The appellant's migraine headaches are not shown to be 
related to his original period of active military service, or 
to any period of active duty for training or inactive duty 
for training in the Texas Army National Guard.

4.  The appellant's nephrolithiasis (kidney stones) are not 
shown to be related to his original period of active military 
service, or to any period of active duty for training or 
inactive duty for training in the Texas Army National Guard.

5.  Service connection for a left knee disability was denied 
in January 1999 rating action.

6.  Evidence received since the January 1999 rating decision, 
though new, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a left knee disability when this 
evidence is considered by itself or in connection with the 
evidence previously assembled.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

3.  Migraine headaches were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Nephrolithiasis (kidney stones) was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Evidence added to the record since the final January 1999 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for a left knee disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in June 2003 and 
July 2004, in which the RO advised the appellant of the 
evidence needed to substantiate his claims for increased 
ratings and for service connection.  The appellant was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The appellant was further 
advised to inform the RO if there was any other evidence or 
information that he would like VA to obtain.  In the June 
2003 letter, the appellant was also advised that his claim of 
service connection for a left knee disability had been 
previously denied, and that he must submit new and material 
evidence to reopen that claim.  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that all obtainable evidence identified 
by the appellant relative to these issues has been obtained 
and associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The records also reflects that 
he has been provided VA examinations to determine the 
severity of his service-connected hearing loss and 
hemorrhoids.

The Board has considered whether a VA examination was 
required in regard to the claimed migraine headaches or 
kidney stones under the duty to assist provisions codified at 
38 U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  As will be discussed in greater detail below, 
however, there is no credible competent or lay evidence 
linking the claimed disabilities to his active military 
service, including no lay evidence of continuous 
symptomatology.  There is also no evidence indicating a link 
to any period of active duty for training or inactive duty 
for training.  Thus, the Board finds that the criteria for 
providing a VA examination have not been met.  See Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  Increased Rating Claims

A.  Relevant Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2007).

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B.  Increased evaluation for hearing loss

The appellant's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code (DC) 7366.  He essentially contends 
that a higher rating is warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the reports of 
audiological evaluations conducted in July 2003 and August 
2006.

In this regard, the Board notes that the July 2003 
audiological evaluation revealed a pure tone threshold 
average of 33 in the right ear; and 39 in the left ear. 
Speech recognition was found to be 96 percent in the right 
ear and 88 percent in the left.

These audiometric findings reflect level I auditory acuity in 
the right ear and level II auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a zero percent rating.  See 38 
C.F.R. 4.85, Table VII, DC 6100.  Thus, the Board finds that 
the level of hearing that has been demonstrated on this 
evaluation is not consistent with a compensable schedular 
evaluation under the regulation.

Similarly, the August 2006 audiological evaluation revealed a 
pure tone threshold average of 29 in the right ear; and 38 in 
the left ear.  Speech recognition was again found to be 96 
percent in the right ear and 88 percent in the left.  These 
audiometric findings also level I auditory acuity in the 
right ear and level II auditory acuity in the left ear, which 
corresponds to a zero percent rating under Table VII, DC 
6100. 

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the appellant's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, and 70 decibels or more at 2000 Hz.

The Board is sympathetic to the appellant's assertion that 
the results of an audiological evaluation do not accurately 
reflect the difficulties that he experiences as a result of 
his hearing loss.  As discussed above, however, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In addition, 38 C.F.R. § 4.85(a) sets forth the 
parameters under which an examination for hearing impairment 
for VA purposes must be conducted.  The regulation requires 
that the examination be performed by a state-licensed 
audiologist, and it must include both a controlled speech 
test (Maryland CNC) and a pure tone audiometry test.

In this case, the regulatory requirements for an examination 
for hearing purposes were met, and mechanical application of 
the rating schedule to the results of those examinations show 
that the appellant's disability warrants no more than a 0 
percent schedular rating.

Furthermore, there are no contrary medical findings of record 
suggesting that the appellant's hearing loss met the pure 
tone thresholds necessary for a compensable evaluation under 
DC 6100.  Thus, benefit sought on appeal must be denied.

C.  Increased evaluation for hemorrhoids

The appellant's service-connected hemorrhoids are currently 
rated as zero percent disabling under 38 C.F.R. § 4.114, DC 
7336.

Under the provisions of DC 7336, hemorrhoids, internal or 
external, a noncompensable evaluation is assigned for mild or 
moderate hemorrhoids.  A 10 percent disability rating is 
warranted for large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent disability evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The Board finds that the evidence of record does not 
demonstrate, or more nearly approximate, the requisite 
objective manifestations for the assignment of a compensable 
disability evaluation for the service-connected hemorrhoids 
under DC 7336.

The medical evidence of record establishes that the appellant 
has hemorrhoid symptoms consisting of rectal bleeding, and 
that the disability is no more than moderate in severity.  A 
July 2003 VA examination report indicates that digital rectal 
examination revealed no visible or palpable hemorrhoids, and 
no blood on the tissue.  The diagnosis was history of 
hemorrhoids, not found on present examination, for which the 
appellant used suppositories as needed.  

An August 2006 VA disease examination report indicates that 
the appellant reported having good control of his rectal 
sphincter with some soiling of his underpants but no 
involuntary bowel movements.  It was noted that he did not 
use pads, and that he had a history of intermittent bleeding 
of the rectum, the last of which occurred one month ago.  The 
appellant indicated that it usually occurred two to three 
times per month, and was usually associated with a hard 
stool.  He reported that he treated his hemorrhoids with 
Preparation-H suppositories that were given to him by his 
physician and with occasional baby wipes to keep the area 
clean.  He also reported that he had been told in the past 
that he had fissures with hard stools.  The examiner noted 
that there was no major fecal leakage, no history of anemia, 
and that he never had a colostomy.  Examination revealed some 
external hemorrhoids and some internal hemorrhoids with no 
functional disability at this time.

The medical evidence of record shows that the appellant has 
internal and external hemorrhoids with occasional symptoms, 
which more closely approximates mild to moderate hemorrhoids.  
There is no medical evidence of large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  Although the appellant 
reported during his most recent VA examination that he has 
been told in the past that he had fissures, both VA 
examinations were negative for any objective evidence of 
fissures.  Similarly, recent VA outpatient treatment records 
are also negative for any findings of fissures.  Therefore, 
the Board finds that a compensable disability evaluation is 
not warranted for the service-connected hemorrhoids under 
Diagnostic Code 7336.

III.  Service Connection claims

At the outset of this discussion, the Board notes that 
several of the disabilities at issue in this appeal were 
initially characterized by the RO as having been claimed as 
due to exposure to ionizing radiation in service.  In a VA 
Form 9, however, received in June 2005, the appellant 
indicated that he had never intended to claim that any of his 
disabilities were due to radiation.  He explained that he 
merely intended to report that he had been a Titan II ICMB 
Crewman, and not to ever assert that his claimed disabilities 
are due to exposure to radiation through that assignment.  

The Board notes that this statement is consistent with the 
appellant's testimony at a September 2005 hearing in which he 
set forth his specific contentions regarding the issues on 
appeal, but did not argue that any were due to exposure to 
radiation in service.  In addition, the Board notes that the 
appellant has never submitted any medical evidence suggesting 
a relationship between the claimed disabilities and radiation 
exposure, and there is no such evidence of record.  
Accordingly, the Board has recharacterized the issues on the 
title page as not including a contention that any were due to 
exposure to ionizing radiation in service.

A.  Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2007).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101, 106, 1110, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Therefore, favorable application of 
38 C.F.R. §§ 3.307, 3.309 (presumption of service 
incurrence), 3.306 (presumption of aggravation), and 38 
U.S.C.A. §§ 1111, 1131 (presumption of soundness) regarding 
the appellant's periods of ACDUTRA and INACDUTRA between 
April 1981 and April 1990 is not available.  Thus, in this 
case, the evidentiary burden is on the appellant to show that 
he became disabled from an injury or disease incurred in the 
line of duty during ACDUTRA.

For certain chronic disorders, such as such as 
cardiovascular-renal disease, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following discharge.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that a veteran who served on active duty in 
Vietnam during the Vietnam era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 C.F.R. 
§ 3.307(1)(6)(iii).

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

B.  Migraine Headaches and Nephrolithiasis (Kidney Stones)

The appellant is seeking service connection for migraine 
headaches and for nephrolithiasis, or kidney stones.  He 
essentially contends that he was first treated for kidney 
stones while in the Texas National Guard, and that he has 
periodically suffered from kidney stones since that time.  In 
this regard, the Board notes that VA treatment records reveal 
a diagnosis of nephrolithiasis as recently as November 2005.

Similarly, he contends that he was first treated for 
headaches while in the Texas National Guard, and that he has 
experienced them since that time.

The Board notes that medical records from the time of the 
appellant's service in the Texas National Guard do reflect a 
history of the appellant having been treated for kidney 
stones in October 1984 and November 1985.  There is, however, 
no record of the appellant having received that treatment 
while on a period of ACDUTRA or INACDUTRA.  In fact, during 
his September 2005 personal hearing, the appellant testified 
that he received treatment for that disability from his 
primary health care provider at a private hospital in 
Abilene, Texas.

It is not clear on what basis the appellant believes his 
kidney stones are related to service other than the fact that 
he was in the National Guard at the time; however, for a 
member of the National Guard of any state, service connection 
may only be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA, or 
from injury incurred or aggravated while performing 
INACDUTRA.  In this case, there is no evidence of the disease 
having been incurred while performing ACDUTRA, and the 
appellant has not asserted that this is the case.  He also 
not alleged sustaining any injury while performing INACDUTRA 
that caused or aggravated his kidney stones.  In addition, in 
reporting that he received treatment from his primary health 
care provider at that time at a private facility, the 
appellant appears to be acknowledging that the kidney stones 
were treated while he was in Texas National Guard in 1984 and 
1985, but not during any period of ACDUTRA or INACDUTRA.

With respect to the appellant's headaches, the Board notes 
that the appellant testified during his hearing that he was 
first treated for headaches in 1985 by a VA physician.  The 
Board has identified February 1985 and May 1985 clinical 
notes diagnosing headaches; however, these records are from a 
private physician, and not a VA doctor.  In either case, as 
with the claimed kidney stones, there is no evidence of the 
disease having been incurred while performing ACDUTRA, and 
the appellant has not asserted that this is the case.  He 
also not alleged sustaining any injury while performing 
INACDUTRA that caused or aggravated his headaches.

The Board notes that the appellant has never alleged that 
either his migraine headaches or his kidney stones had their 
onset during his original period of active duty in the Air 
Force, or that they are otherwise related to that service.  
There is also no medical evidence to suggest a relationship.  
The Board also notes that the appellant was in Vietnam, and 
thus, exposure to herbicides is presumed.  Neither migraine 
headaches or nephrolithiasis are listed among the conditions 
for which presumptive service connection is warranted based 
on herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

During his hearing, the appellant and his wife noted that in-
service complaints of back pain may have been related to his 
kidney stones.  In this regard, the Board notes that the 
appellant has a long and extensive history of degenerative 
disc disease of the lumbosacral spine, which is the subject 
of a separate pending appeal, and is not discussed herein.

In any event, the statements made by the appellant and his 
wife related his kidney stones to back complaints in service 
were clearly speculative, and attributing such symptoms to 
kidney stones is beyond their competence as lay people, 
particularly in light of his extensive and complicated 
history of degenerative disease.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, their statements cannot 
constitute evidence of a continuity of symptomatology since 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

During his hearing, the appellant and his wife also appeared 
to attribute his kidney stones to excessive water drinking, 
which he reported doing regularly in service to treat his 
obesity.  Even if his claimed obesity is found to be related 
to service (this claim is being remanded below), there is no 
medical evidence of record to suggest that his kidney stones 
are secondary to that disability, and the appellant and his 
wife are not competent to offer an opinion as to the etiology 
of his kidney stones.  Thus, even if service connection was 
awarded for obesity, the preponderance of the evidence would 
be against awarding service connection for kidney stones on a 
secondary basis.

The Board notes in passing that the appellant has been 
awarded service connection for PTSD based on his base having 
come under rocket attack in Vietnam, and the law provides 
that certain presumptions are afforded to veterans of combat.  
Specifically, if the evidence establishes that the appellant 
engaged in combat with the enemy and a claimed in-service 
event is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed in-service event is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service event.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2007).  In 
this instance, neither the claimed kidney stones nor 
headaches are claimed to have arisen from injuries sustained 
in combat.  Thus, the presumption afforded based on combat is 
not applicable.

In this case, the evidence does not show that the claimed 
kidney stones or migraine headaches were incurred in or 
aggravated by his period of active duty in the Air Force.  
The evidence also does not show that they are the result of 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from injury incurred or aggravated while 
performing INACDUTRA.  As such, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for migraine headaches and for 
nephrolithiasis, or kidney stones.

IV.  New and material evidence to reopen a claim of 
entitlement to service connection for the residuals of a left 
knee sprain

In a January 1999 rating decision, the RO denied the claim of 
entitlement to service connection for a left knee disability.  
The evidence of record at the time of the decision consisted 
of the appellant's service medical records, which showed that 
he suffered a left knee sprain while on active duty for 
training in March 1987.  The appellant was treated for this 
sprain, and a subsequent examination in June 1987 showed the 
lower extremities to be normal.  No complaints of knee pain 
were reported at that time.  The record also included post-
National Guard medical records, which showed no complaints or 
findings of knee problems until April 1997.  At that time, 
the appellant was treated for left knee pain following an 
incident in March 1997 in which he twisted his knee while 
stepping off of a curb.  His treating physician noted an 
impression of mild medial collateral ligament strain.  
Shortly thereafter, in May 1997, the appellant underwent 
surgical repair for a left knee cartilage tear.

The RO essentially found that there was no medical evidence 
linking his in-service sprain to the 1997 injury, and no 
medical evidence otherwise demonstrating any current left 
knee disability related to service.  The appellant did not 
appeal this decision, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

In this case, the appellant submitted a letter in June 2003 
in which he discussed his contention that he had a back 
disability related to service.  He also included service 
medical records and post-service treatment records in which 
he highlighted treatment for various complaints, including 
for knee.  The RO construed this letter as a claim to reopen 
his previously denied claim of entitlement to service 
connection for a left knee disability.

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the appellant filed to reopen his claim in June 2003, a 
substantial number of medical records have been associated 
with the claims file, including post-service VA and private 
treatment records, letters from several physicians, reports 
of VA compensation and pension examinations, and records from 
SSA.  Most of these records do not specifically address the 
claimed left disability.

Those records, however, that do address the left knee include 
VA treatment records showing that he has been diagnosed as 
having osteoarthritis in both knees on numerous occasions 
since 2000.  Similarly, records received from SSA also 
reflect recent diagnoses of osteoarthritis in the knees.

The Board is cognizant that there is conflicting medical 
evidence of record regarding whether or not the appellant, in 
fact, has osteoarthritis in the knees.  For example, the 
appellant was seen at a VA facility with complaints of knee 
pain in September 2005 and an examiner noted a diagnosis of 
osteoarthritis; however, x-rays were ordered, and they showed 
the left knee to be entirely normal.

In any event, an ultimate conclusion as to whether the 
appellant does carry a current diagnosis of osteoarthritis in 
the left knee is not necessary for the purpose of this 
decision, because there remains no medical evidence linking 
that diagnosis or any other current left knee disability to 
military service.  As noted above, a lack of evidence linking 
current left knee problems to his in-service injury was a 
specific basis of the RO's denial in January 1999.

Therefore, the Board concludes that the medical evidence of 
record showing treatment for osteoarthritis of the left knee 
since 2000 does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

The Board notes that the appellant has submitted additional 
copies of service records showing that he received treatment 
for a left knee sprain while on active duty for training in 
1987, and that the injury was found to be in the line of 
duty; however, the Board notes that this evidence was already 
of record at the time of the January 1999 rating decision.  
Thus, this evidence is cumulative of previously submitted 
evidence, and does not raise a reasonable possibility of 
substantiating the claim.

Similarly, the appellant's own contentions regarding his 
claimed left knee disability, as expressed in writing and 
hearing testimony, are essentially cumulative of his 
contentions at the time of the January 1999 rating decision.  
See also Bostain v. West, 11 Vet. App. 124 (1998) (Lay 
hearing testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance of the claim is not new evidence).

The Board notes that much of the medical evidence of record 
regarding the appellant's claimed back disability includes 
complaints and findings of pain and other symptoms radiating 
from the back to the lower extremities.  This evidence 
includes a July 2005 letter from Dr. Hugh Wilson in which the 
physician notes that the appellant has degenerative joint 
disease at L5-S1, and that his sciatica made his knees and 
ankles numb, and thus, unstable.  None of this evidence, 
however, including Dr. Wilson's letter, suggest the presence 
of a separate disease entity in the left knee that is 
secondary to the claimed low back disability.  Rather, they 
refer to pain, numbness, and other symptoms radiating into 
the lower extremity, and the consequences of that 
symptomatology.  Thus, the Board finds that this medical 
evidence does not directly relate to the claimed left knee 
disability, and does not constitute new and material evidence 
to reopen the claim.

In summary, the Board finds that the evidence submitted by 
the appellant since the January 1999 rating decision is 
cumulative of previously submitted evidence, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim for service connection.  For these reasons, the 
Board concludes that the evidence submitted since the January 
1999 rating decision does not constitute new and material 
evidence sufficient to reopen his claim of service connection 
for a left knee disability, and the benefits sought on appeal 
must be denied.





ORDER

Entitlement to a compensable evaluation for hearing loss is 
denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for nephrolithiasis (kidney 
stones) is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee disorder 
is not reopened.


REMAND

The appellant is also seeking an increased evaluation for his 
service-connected skin disability, which includes 
onychomycosis of the toenails, tinea pedis, tinea cruris, and 
tinea corporis.  

The record reflects that the appellant initially sought 
service connection for both athletes' foot and for a skin 
"rash" that he believed developed in service.  In July 
2003, he underwent a VA skin disease examination in which he 
was noted to be seeking service connection for athletes' 
foot, but no other reports of a rash were noted.  Examination 
revealed chronic epidermophytosis of both feet with small 
lesions on the index finger for which the appellant was using 
ointment.

In a subsequent May 2004 rating decision, the RO awarded 
service connection for epidermophytosis (athletes' foot) and 
assigned a 0 percent evaluation under DC 7806.  In separate 
decisions, the RO continued to deny service connection for 
dermatitis.

In August 2004, the appellant underwent another VA skin 
disease examination in which he described having various 
forms of "Jungle Rot" since Vietnam, and it was noted that 
he had been diagnosed with tinea pedis and tinea corpus.  
Examination revealed dry, scaly skin on the hands consistent 
with tinea pedis in remission.  He reported having 
irritations in the groin and crural areas, but this was not 
present at the time.  The examiner noted diagnoses of 
onychomycosis of the great toenail and of one or two others 
on each foot; tinea pedis, in remission; tinea cruris, 
bilateral, in remission; and tinea corporis in both axillae, 
in remission.  

Shortly thereafter, the RO granted service connection for 
onychomycosis, tinea pedis, tinea cruris, and tinea corporis.  
All of the service-connected skin disabilities were combined 
under DC 7806, and assigned a 10 percent evaluation.

In August 2006, the appellant underwent another VA skin 
disease examination in which he reported that he was 
currently in good shape, but had experienced a "bad bout" 
of skin rash months before.  He noted that the rash tended to 
flare-up every six to eight months.  He described it as 
occurring in his feet, inguinal area, hands, and armpits.  
During this examination, it was found to be present only on 
his hands and feet.  The examiner noted a diagnosis of 
dermatitis of the hands and feet.  The examiner explained 
that he was inclined to believe that this was more hand and 
foot eczema with a superimposed tinea pedis, i.e., fungus.  
The examiner noted that it was very difficult to 
differentiate between the two, so he should see a 
dermatologist during a flare-up.

Under DC 7806, eczema is rated based on the percentage the 
entire body and/or exposed surface area(s) that are affected 
by the service-connected disability.  In this instance, 
repeated VA examination has not revealed the appellant's 
disability to be present over at least 20 of the entire body 
or of exposed areas affected so as to warrant a higher 
rating.  Findings made by VA examiners, however, suggest 
that, during a flare-up, the appellant's disability can be 
present over a greater portion of the body than the degree 
that has been documented on examination.

As such, the appellant's representative has argued that an 
attempt should be made to schedule the appellant for an 
examination during the "active" stage of his disability.  
In support of this argument, the representative has pointed 
to Ardison v. Brown, 6 Vet. App. 405, 408 (1994), in which 
the Court remanded a case for the VA to schedule the 
appellant for an examination during an "active" stage or 
during an outbreak of a skin disorder.

In light of the representative's argument, and the Court's 
holding in Ardison, the Board finds that a remand of this 
issue is warranted so that an attempt can be made to provide 
the appellant an examination during the active phase of his 
disability.  

The appellant is also seeking service connection for 
hypertension.  The record reflects that this claim was 
originally denied by the RO in an August 1998 rating 
decision.  The appellant was notified of that decision in an 
August 1998 letter, and he did not appeal.  Thus, that 
decision became final.  See 38 C.F.R. § 20.1103 (1998).  The 
appellant filed to reopen that claim in May 2004.

Although the RO subsequently issued a VCAA notice letter in 
August 2004 in regard to that claim, the notice letter did 
not advise the appellant that his claim had been previously 
denied, the basis of that denial, or the fact that he would 
have to submit new and material evidence.  According to the 
November 2004 rating decision, the RO adjudicated the claim 
on a de novo basis because it believed it had been claimed as 
due to ionizing radiation, which was not a contention at the 
time of the 1998 rating decision.

As noted above, however, the appellant reportedly did not 
intend to claim any disabilities as being due to radiation 
exposure.  Furthermore, even if he had, the Court has held 
that a new theory of entitlement does not constitute a new 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Accordingly, the Board has recharacterized this issue on the 
title page.  See Barnett v. Brown, 8 Vet. App. 1 (1995) 
(holding that the Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that new and material evidence is required. 
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  Thus, the Board finds that the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension should 
be remanded to provide adequate notice to the appellant as 
defined by the holding in Kent.

The record reflects that the appellant has specifically 
contended that his claimed enlarged heart, which was first 
diagnosed in 1997, is secondary to his hypertension.  
Therefore, the Board finds that the issue of entitlement to 
service connection for an enlarged heart is inextricably 
intertwined with the appellant's claim for service connection 
for hypertension.  The Board will defer consideration of the 
issue of pending completion of the above development.

Similarly, the Board notes that there is evidence of record 
suggesting a relationship between the appellant's 
hypertension and his obesity.  As such, the Board finds that 
these issues are also inextricably intertwined, and the Board 
will defer consideration of the claim of service connection 
for obesity pending completion of the above development.

The appellant is also seeking service connection for 
bilateral carpel tunnel syndrome, which he believes to be 
related to his having served primarily as a clerk typist 
during his initial period of active duty in the Air Force.  
He also testified that he first experienced tingling and 
numbness in his upper extremities while still on active duty.

The Board notes that the appellant's carpel tunnel syndrome 
was not diagnosed until approximately three decades after his 
discharge from the Air Force, and several years after his 
separation from the Texas Army National Guard.  Although his 
military occupational specialty (MOS) at separation in 1976 
was missiles facility technician, his personnel records 
reflect that, for much of his service between 1965 and 1976, 
he served in administrative positions that would involve 
typing as one of his duties.  

Thus, as there is competent evidence of a current disability 
in the form of EMG findings of carpel tunnel syndrome; 
evidence of an in-service event, in the form of his 
administrative responsibilities, which involved typing; and 
evidence indicating a possible link in the form of lay 
testimony of a continuity of symptomatology, the Board finds 
that the criteria for obtaining a VA medical examination has 
been met.  See McLendon, 20 Vet. App. at 81.

The appellant is also seeking service connection for a right 
knee disability, and for bilateral bone spurs.  He asserts 
that he injured both his knee and his ankles when he was 
trapped in a bunker during the Tet Offensive, and it came 
under rocket attack.  He claims that he was thrown around 
inside the bunker, and that he subsequently experienced pain 
in his right knee and both ankles.  

As noted above, the appellant has been awarded service 
connection for PTSD based on exposure to combat in service.  
Specifically, it was found that he was present at Pleiku Air 
Force Base in January 1968 when it came under rocket attack 
during the Tet Offensive.  If the evidence establishes that 
the appellant engaged in combat with the enemy and a claimed 
in-service event is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed in-service event is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) 
(2007). 

Although the appellant is not competent to diagnose a 
specific disability, or to relate a current disability to an 
in-service injury, he is competent as a lay person to 
describe experiencing symptoms of pain in his right knee and 
ankles following the rocket attack.  Therefore, given the 
evidence of an in-service event, his lay report of continuous 
symptomatology since that time, and competent evidence of 
current disabilities, the Board finds that the claims of 
service connection for a right knee disability and for 
bilateral bone spurs must be remanded for a VA examination.

With respect to the claim of service connection for a right 
knee disability, the Board notes that the appellant reported 
a history of a childhood knee injury upon entry into service 
in June 1965, but physical examination was normal.  In 
another form completed in February 1966, he reported that he 
had fallen out of a moving automobile at age 2, and hit his 
knee on the curb.  He explained that he had no problems until 
his first year of high school when his knee started bothering 
him while playing football.  In light of these reports, the 
Board any medical opinion on that claim must address this 
evidence of an injury prior to service.

Accordingly, the case is REMANDED for the following action:

1.  VA should provide the appellant and 
his representative of adequate notice of 
what constitutes new and material evidence 
as defined by the Court in Kent in the 
context of his claim to reopen the 
previously denied claim for hypertension, 
and of the type of evidence necessary to 
establish a disability rating or effective 
date for any award of benefits.

2.  Obtain records of the appellant's most 
recent VA treatment records for his skin 
disability, hypertension, enlarged heart, 
obesity, bilateral knee disabilities, 
bilateral carpel tunnel syndrome, and 
bilateral bone spurs.

3.  Schedule the appellant for a VA 
dermatology examination to determine the 
current severity of his  service-connected 
onychomycosis, tinea pedis, tinea cruris, 
and tinea corporis.  To the extent 
possible, the examination should be 
scheduled during an eruption or 
exacerbation to give the best indication 
of the condition at its worst.  All signs 
and symptoms necessary for rating the skin 
condition under the current rating 
criteria should be reported in detail, to 
include the percentage of the entire body 
affected and the percentage of exposed 
area(s) affected.  If the appellant is not 
experiencing an outbreak at the time of 
the examination, the examiner should, to 
the extent possible, opine as to the 
percentage of the entire body and the 
percentage of exposed area(s) that could 
be affected during an eruption or 
exacerbation.  If the examiner is unable 
or unwilling to offer such an opinion, 
this fact, and the examiner's reasons, 
should be stated in the report.  The 
examiner should also comment as to whether 
the appellant has been prescribed systemic 
medication, and, if so, the length of time 
such medication has been used.  The 
complete rationale for all opinions 
expressed should be provided, including 
objective assessment of the frequency and 
virulence of outbreaks of the disorder. 

4.  Schedule the appellant for a VA 
neurological examination to determine the 
nature and etiology of his claimed 
bilateral carpel tunnel syndrome.  The 
claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examiner should conduct an examination of 
the appellant's upper extremities, and 
provide a diagnosis of any pathology 
found.  As to each disability found, to 
include carpel tunnel syndrome, the 
examiner should comment as to whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disability was present in service, or 
is otherwise related to the appellant's 
military service.

5.  Schedule the appellant for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed right 
knee disability and bilateral bone spurs.  
The claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done.  The 
examiner should conduct an examination of 
the appellant's feet, and provide a 
diagnosis of any pathology found.  As to 
each disability found, the examiner should 
comment as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the disability 
was present in service, or is otherwise 
related to the appellant's military 
service.

The examiner should also conduct an 
examination of the right knee, and provide 
a diagnosis of any pathology found.  The 
examiner should render a medical opinion 
that addresses whether it is at least as 
likely as not (50 percent probability or 
more) that any current right knee 
disability including degenerative joint 
disease, is related to any disease or 
injury in service.  The examiner should 
also provide an opinion as to whether a 
right knee disability, existed prior to 
service and increased in severity during 
his period of active service (June 1965 to 
December 1976).  If any right knee 
disability increased in severity during 
service, the examiner should provide an 
opinion as to whether any increase in 
severity during service was beyond the 
natural progress of the preexisting 
condition.  The examiner should provide a 
rationale for all conclusions.

6.  Thereafter, readjudicate the claims on 
appeal, to include whether new and 
material evidence has been received to 
reopen the claim of service connection for 
hypertension.  If the claims are denied, 
furnish the appellant and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


